                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YAN,                                               Case No. 19-cv-04309-HSG
                                   8                    Plaintiff,                          ORDER DISMISSING APPEAL
                                   9             v.

                                  10     FU,
                                  11                    Defendant.

                                  12           Plaintiff-Appellant Demas Yan, proceeding pro se, filed a Notice of Appeal on July 26,
Northern District of California
 United States District Court




                                  13   2019, appealing the Bankruptcy Court’s denial of his motion for a new trial in case number 17-
                                  14   4056. Dkt. No. 1. On September 30, 2019, the Clerk from the United States Bankruptcy Court
                                  15   notified the Court that Yan failed to perfect the appeal pursuant to Federal Rule of Bankruptcy
                                  16   Rule 8009(a)(4). Dkt. No. 4. It has now been over 140 days since the notification, and Yan has
                                  17   provided no explanation for his failure to complete the record on appeal nor taken any observable
                                  18   action. Yan further failed to respond to the Court’s order to show cause why the case should not
                                  19   be closed in light of case number 4:19-cv-05633-HSG, which also appeals Bankruptcy Court case
                                  20   number 17-4056.
                                  21           The Court thus DISMISSES the appeal for failure to prosecute. See e.g., Greco v.
                                  22   Stubenberg, 859 F.2d 1401, 1403–04 (9th Cir. 1988) (finding an appellant’s failure to take steps
                                  23   required to perfect his appeal was grounds for dismissal due to failure to prosecute).
                                  24           IT IS SO ORDERED.
                                  25   Dated: 2/20/2020
                                  26                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  27                                                   United States District Judge
                                  28
